Case 17-16840-amc   Doc 71   Filed 11/13/20 Entered 11/13/20 15:25:41   Desc Main
                             Document     Page 1 of 3
Case 17-16840-amc   Doc 71   Filed 11/13/20 Entered 11/13/20 15:25:41   Desc Main
                             Document     Page 2 of 3
Case 17-16840-amc     Doc 71   Filed 11/13/20 Entered 11/13/20 15:25:41   Desc Main
                               Document     Page 3 of 3




                                               /s/ Polly A. Langdon


                                                   11/13/2020

  /s/Jill Manuel-Coughlin
